Citation Nr: 1723416	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to a total disability rating due to individual unemployability as the result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has thus recharacterized the issue on appeal and will consider entitlement to service connection for all psychiatric diagnoses raised by the record.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran has had an acquired psychiatric disability at any time during the course of the appeal.

2.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in November 2010.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The Veteran has not been afforded VA examinations addressing his claimed acquired psychiatric disorder and TDIU.  No such examination is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the evidence does not indicate that the Veteran has been diagnosed with such a disability at any time.  Instead, the only suggestions that the Veteran may have an acquired psychiatric disorder are the Veteran's own statements.  The Veteran's medical records otherwise consistently fail to demonstrate the presence of an acquired psychiatric disorder.  These facts are insufficient to trigger VA's duty to provide an examination with an opinion.  Without competent evidence indicating that the Veteran has indeed been diagnosed with an acquired psychiatric disorder, a VA examination addressing this claim is unwarranted.  See Waters, 601 F.3d 1274.  An examination addressing the Veteran's claim for a TDIU is similarly unwarranted because the Veteran is not in receipt of service connection for any disabilities.  

The Veteran requested the opportunity to participate in a hearing before the Board in July 2013.  Such a hearing was scheduled, but in December 2016, the Veteran requested that VA cancel his hearing.  Under the circumstances, the Board considers the Veteran's hearing request to have been withdrawn.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The requirement that a claimant have a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

At issue in this case is whether the Veteran has been diagnosed with an acquired psychiatric disability at any time during the pendency of the appeal.  The Veteran filed his claim for benefits in October 2010.  The Board will thus examine whether the evidence supports a finding that the Veteran has manifested an acquired psychiatric disability at any time after October 2010.

In March 2011 and November 2012 screening tests for depression, a clinician noted that the Veteran's score was "0", which was suggestive of no depression.  A November 2012 screening test for posttraumatic stress disorder (PTSD) was negative.  In January 2013, the Veteran was noted to have an appropriate affect, and he was cooperative.  In December 2014, the Veteran indicated that he did not feel unhappy, depressed, or anxious.  The Veteran denied experiencing crying spells, insomnia, suicidal ideation, or homicidal ideation.  The Veteran was noted to be pleasant, cooperative, and no mood disorders were noted.  Depression and PTSD screening tests were negative.  The Board otherwise notes that the Veteran has not at any time sought treatment for an acquired psychiatric disorder.

With respect to the Veteran's lay statements regarding the symptoms that he attributes to an acquired psychiatric disability, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences constitute an acquired psychiatric disability or otherwise rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish a current acquired psychiatric disability at this time.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  When the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration when the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Veteran has no service connected disabilities. Accordingly entitlement to TDIU must be denied.


ORDER

Service connection for an acquired psychiatric disability is denied.  

A TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


